internal_revenue_service index number number release date cc ebeo plr-114098-99 date taxpayer state statute a statute b dear this responds to your letter of date requesting a ruling on the proper federal_income_tax treatment of certain disability benefits and additional compensation received by taxpayer in the course of her employment taxpayer became physically disabled because of an on-the-job injury due to her injuries she was awarded compensation including future medical benefits under statute a she was also awarded additional compensation under statute b as the result of numerous delays or refusals to pay the awarded benefits statute a is part of the state’s workers’ compensation law and provides that compensation includes every benefit or payment conferred by the workers’ compensation law upon an injured employee including vocational rehabilitation or in the event of his death upon his dependents without regard to negligence statute b is also part of the state’s workers’ compensation law and provides that when payment of compensation has been unreasonably delayed or refused either prior to or subsequent to the issuance of an award the full amount of the order decision or award shall be increased by percent the question of delay and the reasonableness of the cause therefor shall be determined by the appeals board in accordance with the facts in determining whether the payments made under statute b are also to be considered workmen’s compensation benefits the state supreme court has stated although statute b is denominated a penalty statute it is considered to be both remedial and penal citations the remedial aspect is to facilitate return to work of the injured employee as quickly as possible the penal aspect is to compel the employer to comply with the law fully and promptly the percent increase has been characterized as an increase in the compensation awarded to the injured worker citation and the statute itself requires that the award be amended to include the amount of the penalty imposed citation with respect to statute b another state court has stated that courts have said the statute b penalty is properly characterized as part and parcel of the original compensation award citation the percent increase has been characterized as an increase in the compensation awarded to the injured worker citation this characterization seems appropriate in light of the definition of 'compensation' in statute a citation every payment conferred by the workers'_compensation law is to be considered compensation statute b falls in the workers'_compensation law and the penalty it authorizes must be considered compensation sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment based on the information submitted representations made and authorities cited above we conclude as follows because the purpose of statute b is in part to facilitate the return to work of the injured employee and is therefore related to the employee's personal_injury_or_sickness both the compensation received by taxpayer under statute a and the additional_amounts received under statute b are excludable from taxpayer's gross_income under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
